UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 eMAGIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-1764501 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3006 Northup Way, Suite 103, Bellevue, Washington 98004 (Address of principal executive offices) (425) 284-5200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months ).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £NoR The number of shares of common stock outstanding as of July 31, 2011 was 23,293,586. eMagin Corporation Form 10-Q For the Quarter ended June 30, 2011 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) andDecember 31, 2010 2 Condensed Consolidated Statements of Operations for the Three and Six Months endedJune 30, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statement of Changes in Shareholders’ Equity for the Six Months ended June 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months endedJune 30, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T Controls and Procedures 22 PART II OTHER INFORMATION Item 1 Legal Proceedings 23 Item 1A Risk Factors 23 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults Upon Senior Securities 23 Item 5 Other Information 23 Item 6 Exhibits 23 SIGNATURES 24 CERTIFICATIONS 1 ITEM 1.Condensed Consolidated Financial Statements eMAGIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, 2011 (unaudited) December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Long-term investments Equipment, furniture and leasehold improvements, net Intangible assets, net 37 39 Other assets 92 92 Deferred tax asset Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Other accrued expenses Advance payments Deferred revenue 26 Warrant liability Other current liabilities Total current liabilities Warrant liability Total liabilities Commitments and contingencies(Note 12) Shareholders’ equity: Preferred stock, $.001 par value: authorized 10,000,000 shares: Series B Convertible Preferred stock, (liquidation preference of $5,659,000) stated value $1,000 per share, $.001 par value:10,000 shares designated and 5,659 issued and outstanding as of June 30, 2011 and 5,679 issued and outstanding as of December 31, 2010 — — Common stock, $.001 par value: authorized 200,000,000 shares, issued and outstanding, 22,128,858 shares as of June 30, 2011 and 21,210,445 as of December 31, 2010 22 21 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to Condensed Consolidated Financial Statements. 2 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Product $ Contract Total revenue, net Cost of goods sold: Product Contract Total cost of goods sold Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income from operations Other income (expense): Interest expense ) Interest income 13 1 29 8 Change in fair value of warrant liability ) ) ) Total other income (expense), net ) ) ) Income (loss) before provision for income taxes 84 ) ) Provision for income taxes 18 54 19 Net income (loss) $ $ 66 $ ) $ ) Income (loss) per share, basic $ $ $ ) $ ) Income (loss) per share, diluted $ $ $ ) $ ) Weighted average number of shares outstanding: Basic Diluted See notes to Condensed Consolidated Financial Statements. 3 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (In thousands, except share data) (unaudited) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital Accumulated Deficit Total Shareholders’ Equity Balance, December 31, 2010 $ — $ 21 $ $ ) $ Fair value of warrants reclassified from liability to equity upon exercise — Cashless exercise of common stock warrants — Cashless exercise of common stock options — Conversion of Series B Preferred Stock to common stock — Exercise of common stock warrants — — 81 — 81 Exercise of common stock options — — 1 — Stock-based compensation — Net loss — ) ) Balance, June 30, 2011 $ — $ 22 $ $ ) $ See notes to Condensed Consolidated Financial Statements. 4 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 70 35 Reduction of provision for sales returns and doubtful accounts (204 ) ) Stock-based compensation Amortization of common stock issued for services — 63 Change in the fair value of warrant liability Changes in operating assets and liabilities: Accounts receivable ) Inventory (184 ) Prepaid expenses and other current assets (12 ) Deferred revenue ) Accounts payable, accrued compensation, other accrued expenses, advance payments, and other current liabilities (912 ) Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment (834 ) ) Purchase of investments – held to maturity (1,150 ) ) Net cash used in investing activities (1,984 ) ) Cash flows from financing activities: Proceeds from exercise of stock options Proceeds from exercise of stock warrants 81 Net cash provided by financing activities Net decrease in cash and cash equivalents (918 ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for interest $
